COFFEY, J.
This department is the proper forum in which to present the claim of petitioner: Gurnee v. Maloney, 38 Cal. 87, 99 Am. Dec. 352.
Services rendered at the, request of an administratrix, for the benefit of an estate, are “expenses of administration,” and the probate department has exclusive original jurisdiction to adjust and enforce such demands: Ibid.
If it shall appear that the petitioner performed any service for the advantage of the estate at the instance and request of the administratrix, the court will award such compensation as, in its opinion, such service may be reasonably worth.
The administratrix had the power to employ counsel for the purpose indicated in the petition, although not to make a contract for the payment of a contingent fee out of the assets of the estate. These two things are to be separately considered; they are separable. The retainer of an attorney, and the rendering of service by him in pursuance of such retainer, is what the court may consider; and, according to the proof, his compensation will be adjudged by the, court: Estate of Page, 57 Cal. 238.
An attorney accepting employment and rendering services under such circumstances, must rely upon the subsequent action of the court in ascertaining and adjudging proper compensation. In accepting the employment he consented to perform his duty without other compensation than such as might be allowed by the court: Cole v. Superior Court, 10 Pac. C. L. J. 732 (S. C., 63 Cal. 86, 49 Am. Rep. 78).
I understand the claim of petitioner to be on the score of services rendered for the benefit of the estate, and at the request of administratrix; and he should be allowed to prove whether he rendered any such services at any such request, and their value.
Demurrer overruled; fifteen days to answer.
*155An Executor or Administrator is Entitled to an Allowance for Legal Services rendered him both in conducting the ordinary probate proceedings and in conducting necessary litigation. In fact, he is entitled to reasonable attorney fees in any matter, arising in the administration of the estate, which calls for legal advice or counsel: Elizadale v. Murphy, 4 Cal. App. 114, 87 Pac. 245; Estate of Miner, 46 Cal. 564; Estate of Simmons, 43 Cal. 543; Hicox v. Graham, 6 Cal. 167; Steel v. Holladay, 20 Or. 462, 26 Pac. 562; Nash v. Wakefield, 30 Wash. 556, 71 Pac. 35; Estate of Davis, 33 Mont. 539, 88 Pac. 957.